Exhibit 99.3

 

TD BANK, N.A.

 

SECURITY AGREEMENT
(Pledged Collateral)

 

June 30, 2008

Boston, Massachusetts

 

The undersigned has delivered to TD Bank, N.A. (the “Bank”) Certificate of
Deposit No. 8731024878 in the face amount of $546,878.15 issued by the Bank and
belonging to the undersigned (the “Collateral”). The undersigned hereby agrees
that such Collateral is to be held by the Bank as security for all reimbursement
obligations including transaction fees of the undersigned to the Bank pursuant
to the following letters of credit (hereinafter, collectively, the
“Obligations”):

 

Letter of Credit No.

 

Beneficiary

 

Expiration Date

 

Amount

 

3994770102

 

Novartis Vaccines and Diagnostic

 

06/30/2008

 

$

200,223.45

 

3994770103

 

Staedler Mars GMBH & Co. KG

 

06/30/2008

 

$

37,632.80

 

3994770104

 

Syngere International Ltd.

 

12/04/2008

 

$

8,531.80

 

3994770105

 

Indian Institute of Chemical Technology

 

06/30/2008

 

$

10,799.80

 

3994770106

 

Glaxo Smith Kline Biologicals

 

07/31/2008

 

$

153,644.20

 

3994770107

 

Dyneon GMBH Rechnungswesen

 

06/30/2008

 

$

38,206.13

 

 

Upon default of any of the Obligations secured hereunder the Bank shall have all
of the rights and remedies of a secured party afforded by the Uniform Commercial
Code as then in effect in Massachusetts or afforded by other applicable law. The
Bank will give the undersigned not less than ten days’ notice in writing, mailed
postage prepaid, to the last address of the undersigned known to it, of the time
and place of any public sale of the Collateral or after which any private sale
or intended disposition is to be made, which notice shall be deemed reasonable.
The undersigned agrees to pay upon default of any of the Obligations secured
hereunder, all costs of collection including costs incurred in the sale or
disposition of the Collateral and reasonable fees of an attorney.

 

No delay or omission on the part of the Bank in exercising any right or remedy
shall operate as a waiver thereof any other right or remedy. Waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. All the Bank’s rights and remedies, whether evidenced
hereby or by any other agreement, instrument or paper, shall be cumulative and
may be exercised singularly or concurrently, and nothing herein shall be deemed
to limit in any way any rights the Bank might otherwise have under any other
instrument or by law, including, without limiting the generality thereof, the
right to negotiate any note or other instrument together with any Collateral
specifically described therein.

 

This Agreement may be transmitted by facsimile machine or by electronic mail in
portable document format (“pdf”) and signatures appearing on faxed instruments
and/or electronic mail instruments shall be treated as original signatures. The
foregoing sentence will not, however, relieve the undersigned from delivering
the original of this Agreement to the Bank.

 

 

 

MICROFLUIDICS INTERNATIONAL
CORPORATION (formerly MFIC Corporation)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brian E. LeClair

Witness

 

Name:

Brian E. LeClair

 

 

Title:

Executive V.P. and CFO

 

--------------------------------------------------------------------------------